Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-37 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose  A method of treating pancreatitis in a subject, as 
U.S. Patent No. 6699231 (“Sterman”) discloses a procedure that involves introducing a catheter 278 [See Figure 6G] through the esophagus and stomach into the duodenum, from which the catheter may be positioned in the common bile duct, allowing balloon 280 to be inflated to occlude the duct. Perfusate may be drained or perfused into the bile ducts through catheter 278. A catheter 282 [See Figure 6H] may also be positioned via the duodenum into the pancreatic duct which may be occluded by means of balloon 284 for perfusion or drainage of the pancreas via the bile duct. [See Column 21, lines 24-46].  It is also disclosed that the catheters may be instructed in order to administer certain types of drugs, concentrations, dosage levels …pressures, or other delivery parameters of such drugs, which provide the maximum therapeutic effect. [See Column 26, lines 38-54]. Lastly, it is disclosed that there are catheters selected for blocking blood or other fluid flow to and from particular organs or other tissue structures [See Column 26, lines 18-37]. This document further discloses that the therapeutic agent may be allowed to dwell in the organ for a desired period of time before collection to optimize the therapeutic effect [See Column 6, lines 1-9].  However, Sterman fails 
U.S. Patent No. 5904670 (“Schreiner”) discloses catheters and methods applicable to delivering drugs or other agents within a lumen or vessel…including the pancreatic duct [See Column 13, lines 53-62]. Drugs or agents can be delivered through the guidewire port 130 and guidewire lumen 114.  [See Figure 4, Column 9, lines 41-45]. However, Schreiner fails to teach or render obvious delivering an effective amount of composition comprising ethanol and/or acetic acid to the pancreatic duct at an effective infusion pressure, wherein the amount and infusion pressure are effective to decrease the secretion of enzymes from one or more exocrine tissues of the pancreas in addition to limiting the backflow of the composition out of the pancreatic duct.
U.S. Patent No. 8808270 (“Dann”) discloses a distal end 112 of a sleeve 101 of a catheter 400 that may be temporarily occluded or sealed in order to facilitate the pressure gradient to allow the sleeve 101 to axially expand [see Figure 2C and 13E]. The filling catheter 400 passes into the lumen of sleeve 101 and a fluid-tight seal 468 is created between the proximal end of sleeve 101 and the distal end of filling catheter 400. Figure 13E demonstrates that the length and shape of the sleeve can be variable and discloses using a biliary catheter for an ERCP procedure. [See Column 9, lines 9-16, Column 18, lines 35-53]. This art further discloses that the filling catheter 400 can have a pressure or volume measurement device to measure the pressure or delivered volume of fluid used to evert the sleeve 100 [See Column 11, lines 27-32]. However, Dann fails to teach or render obvious delivering an amount of composition comprising ethanol and/or acetic acid to the pancreatic duct wherein the amount and infusion pressure are effective to decrease the secretion of enzymes from one or more exocrine tissues of the pancreas in addition to limiting the backflow of the composition out of the pancreatic duct.  
U.S. Patent Publication No. 2010/0174139 (“Windheuser”) discloses an endoscopic biliary procedure in which endoscope 150 is guided into the duodenum until the opening at the distal end of the endoscope 150 is proximate the papilla of vater, which is located between the sphincter of oddi, which leads to the common bile duct, hepatic, and pancreatic ducts [See Figure 7, paragraph 0080, shows after the withdrawal of catheter assembly 30]. This reference also discloses the use of a valve 282 that acts as a seal in order to prevent undesired back flow of bodily fluids, such as bile [See Figure 9F, paragraph 0108]. However, Windheuser fails to teach or render obvious delivering an effective amount of composition comprising ethanol and/or acetic acid to the pancreatic duct at an effective infusion pressure, wherein the amount and infusion pressure are effective to decrease the secretion of enzymes from one or more exocrine tissues of the pancreas in addition to limiting the backflow of the composition out of the pancreatic duct.
U.S. Patent Publication No. 2013/0324926 (“Nelson”) discloses an access element 2410 containing a distal portion 2412 [See Figure 7A and paragraphs 0120-0124] that can be a catheter of suitable length and diameter for esophageal and gastroesophageal junction access. Access element 2410 may be an endoscope or other suitable device used to access the esophagus or other bodily cavities. The reference further discloses that the access element See Figure 9A and paragraph 0150] that is configured to pump a fluid into the delivery lumen 1523 to evert a gastrointestinal sleeve loaded onto delivery catheter 1520. The pump 1570 may include controls for pressure, volume, flow rate, time, etc. However, Nelson fails to teach or render obvious delivering an amount of composition to the pancreatic duct at an effective infusion pressure, wherein the amount and infusion pressure are effective to decrease the secretion of digestive enzymes from one or more exocrine tissues of the pancreas in addition to limiting the backflow of the composition out of the pancreatic duct. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771